FILED
                            NOT FOR PUBLICATION                             OCT 9 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAUN DARNELL GARLAND,                           No. 13-56567

               Plaintiff - Appellant,            D.C. No. 2:10-cv-09010-FMO-OP

  v.
                                                 MEMORANDUM*
D. S. LEWIS, Correctional Officer,
Individual; J. CURIEL, Appeals
Coordinator,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Central District of California
                    Fernando M. Olguin, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California prisoner Shaun Darnell Garland appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010). We may

affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Garland’s First Amendment claim was proper because Garland

failed to allege facts sufficient to show that Curiel’s screening of his grievances

impeded his right to petition the government. See Ramirez v. Galaza, 334 F.3d

850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional entitlement to a

specific prison grievance procedure.”); see also Lewis v. Casey, 518 U.S. 343, 348,

351-53 (1996) (to state a claim for denial of access to courts, inmate must show

actual prejudice with respect to contemplated or existing litigation).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    13-56567